Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 26, 2020

The Court of Appeals hereby passes the following order:

A21A0100. ED JUMPER v. ATLANTA CHASSIS DYNO, INC.

      Following plaintiff Ed Jumper’s voluntary dismissal of his lawsuit in this case,
defendant Atlanta Chassis Dyno, Inc. (“Atlanta Chassis”) filed a motion for attorney
fees pursuant to OCGA § 9-15-14. The trial court granted the motion, and Jumper
filed a consolidated “motion in arrest of judgment and motion for new trial,” arguing
that the award of attorney fees was improper. The trial court denied the motions, and
Jumper filed his direct appeal. Atlanta Chassis has moved to dismiss the appeal for
Jumper’s failure to file an application for discretionary appeal. Atlanta is correct that
we lack jurisdiction to review this direct appeal.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). Jumper’s failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. See Capricorn Systems
v. Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002); Jones v. Padgett, 186 Ga.
App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, Atlanta Chassis’s motion to
dismiss is GRANTED and this appeal is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/26/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.